DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 16, and 19 are amended, claim 12 is withdrawn, and claims 11, 15, 17, and 20 are cancelled due to Applicant's amendment dated 11/17/2021.  Claims 1-10, 14, 16, and 18-19 are pending.
Response to Amendment
The rejection of claims 1-11 and 15-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is not overcome due to the Applicant’s amendment dated 11/17/2021. The rejection is maintained.
The rejection of claims 1, 3-8, 10, 12, 14, 16, 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. JP 2005314239 (“Inoue”)—English translation obtained from Global Dossier is overcome due to the Applicant’s amendment dated 11/17/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1-2, 4-6, 9, and 18-19 under 35 U.S.C. 103 as being unpatentable over Kawai et al. US 7,034,454 B2 (“Kawai”) is overcome due to the Applicant’s amendment dated 11/17/2021. The rejection is withdrawn. 
The rejections of claims 11, 15, 17, and 20 as set forth in the previous Office Action is moot because claims 11, 15, 17, and 20 are cancelled due to the Applicant's amendment dated 11/17/2021.
The rejections of claim 12 as set forth in the previous Office Action is moot because claim 12 are withdrawn due to the Applicant's amendment dated 11/17/2021.
Response to Arguments
Applicants' arguments on page 15 of the reply dated 11/17/2021 with respect to the rejection of claims 1-11 and 15-20 under 35 U.S.C. 112(a) have been fully considered, but they are not persuasive.
Applicant's argument – Applicant argues that the amended claim 1, wherein the fluorescent compound comprises at least one carbonyl group, satisfies the written description requirement.
Examiner's response – As further discussed in the 112(a) rejection below, a fluorescent compound comprising at least one carbonyl group is not sufficient to overcome the written description rejection. It is unclear from the examples that the mere addition of a carbonyl group would provide a compound having the required excite state relationships. For example, it is unclear how a carbonyl group would provide a compound having an energy level in a 1n-π* excited state that is greater than an energy level in the 1π-π excited state.
The specification provides exceptionally broad guidance (Formulas 1 and 2) as to the compounds that might be useable for each claimed limitation but provides no further description of which combinations of variables might meet the limitations of the excited states and their relationship with respect to each other. The limited examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-1-ii).  
Applicant’s arguments on pages 16-17 of the reply dated 11/17/2021 with respect to the rejection of claims 1, 3-8, 10-12, and 14-20 under 35 U.S.C. 102(a)(1) as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that the amended claim 1 differentiates over Inoue because the OLED prepared in Example 29 includes an EML consisting of only compound 211, and not a host.
Examiner's response –As discussed in the rejection below, Inoue teaches the light emitting layer may be formed using an anthracene compound represented by formula (1) as a guest material and at least one compound having a light emission function other than the anthracene compound represented by formula (1) is used as a host material (¶ [0167]). Inoue teaches compound 211 is an example of an anthracene compound represented by equation (1) (¶ [0104] and [0127]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use compound 211 as a guest material and use a host 
Applicant's arguments on pages 18-20 of the reply dated 11/17/2021 with respect to the rejection of claims 1, 2, 4-6, 9, 15, and 17-19 under 35 U.S.C. 103 as set forth in the previous Office Action have been considered but are moot because the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 14, 16, and 18-19 
Claims 1-10, 14, 16, and 18 require a compound comprising energy levels in the 1π-π, 1n-π, and 3n-π excited states, claim 9 requires a compound comprising energy levels in 1π-π, 1n-π, 3n-π, and 3π-π excited states, and claims 1-11 and 15-20 require the claimed relationships between the excited states. The instant description includes only six exemplary compounds that meets the requirements of claims 1, 5-8, 10-11, 15-20 –and only four of those compounds are exemplary compounds of the elected Formula 1 (see Table 1, compounds 1-4, 7, 8, pg. 63). 
Claim 1 was amended to require the fluorescent compound comprising at least one carbonyl group. This does not satisfy the written description requirement. While each of compounds 1-4, 7 and 8 comprise carbonyl groups, there are variations between the compounds in their different excited states, see Table 1 below (pg. 63).

    PNG
    media_image1.png
    137
    852
    media_image1.png
    Greyscale

It is unclear from the examples that the mere addition of a carbonyl group would provide a compound having the required excite state relationships. For example, it is unclear how a carbonyl group would provide a compound having an energy level in a 1n-π* excited state that is greater than an energy level in the 1π-π excited state.
Per claims 2 and 9, the instant description includes only one exemplary compound that meets the requirements of claim 2 (compound 3) and only one exemplary compound that meets the requirements of claim 9 (compound 4) and neither compounds 3 or 4 are exemplary compounds of the elected Formula 1. Instead, compounds 3 and 4 are exemplary compounds of the non-elected Formula 2. 
As discussed above, compounds 1-4, 7, and 8 all comprise carbonyl groups. However, from the table shown above, compounds 1-2, 4, 7, and 8 do not meet the limitations of claim 2 and compounds 1-
Per claim 3, the instant description includes only five compounds that meet the requirements of claim 3 (compounds 1-2, 4, 7, and 8), and only four of those compounds are exemplary compounds of the elected Formula 1. Because compound 3—which does not meet the requirements of claim 3—an compounds 1-2, 4, 7, and 8 all comprise carbonyl groups, is clear that the mere addition of a carbonyl group is not the reason why a compound meets the limitations of claim 3.
The specification provides exceptionally broad guidance (Formulas 1 and 2) as to the compounds that might be useable for each claimed limitation but provides no further description of which combinations of variables might meet the limitations of the excited states and their relationship with respect to each other. The limited examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-1-ii).  
Claim 19 requires a compound having 1π-π, 1n-π, and 3n-π excited states and require the claimed relationships between the excited states. However, claim 19 further limits the compound to be represented by Formula 1, with the proviso that “one of a1 and a2 is 0, and R1 is hydrogen when a1 is 0 or R2 is hydrogen when a2 is 0”. As discussed above, the instant description includes only six exemplary compounds that meets the excited energy relationships of claim 19–and only four of those compounds are exemplary compounds of the elected Formula 1 (see Table 1, compounds 1-4, 7, 8, pg. 63). However none of the exemplary compounds meet the limitation of the proviso that one of a1 and a2 is 0, and R1 is hydrogen when a1 is 0 or R2 is hydrogen when a2 is 0. Thus, the instant specification does not provide any examples of compounds that read on the Formula 1 with the proviso.  
Formula 1 provides exceptionally broad guidance as to the compounds that might be useable for each claimed limitation but provides no further description of which combinations of variables might meet 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. JP 2005314239—English translation obtained from Global Dossier, hereinafter (“Inoue”)—in view of Young KR 20130083129 A—English translation obtained from Google Patents, hereinafter “Young”.
Regarding claims 1 and 14, Inoue recites an organic electric field light emitting element, wherein an organic electric field light emitting element has a structure in which a thin film containing a fluorescent organic compound is sandwiched between an anode and a cathode (¶ [0001]-[0002]). Inoue teaches an organic electric field light emitting element that sandwiches at least one layer containing an anthracene compound represented by equation (1) between a set of electrodes (¶ [0019]), wherein equation (1) is represented by 
    PNG
    media_image2.png
    141
    104
    media_image2.png
    Greyscale
(¶ [0007]-[0008]) and at least one of Y1-Y10 may be represented by expression (3) 
    PNG
    media_image3.png
    64
    91
    media_image3.png
    Greyscale
(¶ [0009]-[0010]). Inoue teaches specific examples of anthracene compounds represented by equation (1) including compound 211 
    PNG
    media_image4.png
    100
    197
    media_image4.png
    Greyscale
 
Inoue is silent with respect to compound 211 comprising (i) a 3n-π* to 1π-π* energy transition from a 3n-π excited state to a 1π-π* excited state; (ii) an energy level in a 1n-π* excited state of the compound is greater than an energy level in the 1π-π* excited state of the compound; (iii) the compound emits a fluorescent light by radiative energy transition of an exciton in the 1π-π* excited state to a ground state; and (iv) the energy level in the 1n-π*, 1π-π*, and 3n-π* excited states are calculated by using a time dependent-Density Functional Theory method that is structurally optimized at a level of CAM-B3LYP/6-311+G(d,p). However, the instant specification teaches compound 2 
    PNG
    media_image5.png
    122
    201
    media_image5.png
    Greyscale
 (instant ¶ [00107]) which is identical to compound 211 of Inoue. The instant specification teaches compound 2 is an example of a fluorescent compound (¶ [00107]) wherein (i) the exciton of the fluorescent compound is transferred from the 3n-π* excited state to the to 1π-π* excited state (instant ¶ [0060]); and (iii) the fluorescent compound emits fluorescence of high luminance and/or high emission efficiency by radiative energy transition of an exciton in the 1π-π* excited state (instant ¶ [0059]). 
The instant specification additionally recites Table 1 (instant pg. 63), shown below, displaying the energy levels of instant compound 2:

    PNG
    media_image1.png
    137
    852
    media_image1.png
    Greyscale

As seen from the table, instant compound 2 has (ii) an energy level in the 1n-π* excited state greater than an energy level in the 1π-π* excited state, wherein (iv) the 1n-π*, 1π-π*, and 3n-π* excited states are calculated by using a time dependent-Density Functional Theory method that is structurally optimized at a level of CAM-B3LYP/6-311+G(d,p) (instant ¶ [0066] and [00226]-[00227]).
Since Inoue teaches compound 211, the same structure as disclosed by the Applicant, the properties of (i) a 3n-π* to 1π-π* energy transition from a 3n-π excited state to a 1π-π* excited state; (ii) an energy level in a 1n-π* excited state of the compound is greater than an energy level in the 1π-π* excited state of the compound; (iii) the compound emits a fluorescent light by radiative energy transition of an exciton in the 1π-π* excited state to a ground state; and (iv) the energy level in the 1n-π*, 1π-π*, and 3n-π* excited states are calculated by using a time dependent-Density Functional Theory method that is structurally optimized at a level of CAM-B3LYP/6-311+G(d,p) are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Inoue fails to teach the organic electric field light emitting element comprising compound 211 in the light emitting light further comprises a host. However, Inoue does teach the light emitting layer may be formed using an anthracene compound represented by formula (1) as a guest material and at least one compound having a light emission function other than the anthracene compound represented by formula (1) is used as a host material (¶ [0167]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use compound 211 as a guest material and use a host material other than compound 211, because one of ordinary skill in the art would reasonably have expected the elements of compound 211 and a host 
Inoue is silent as to the light emitting layer comprising less of compound 211 than the host material. 
Young teaches an anthracene derivative represented by Formula (1) (abstract and claim 1) wherein the compound represented by Formula 1 may be included as a dopant material (pg. 10, fifth paragraph).
Young teaches to increase the color purity and increase the luminous efficiency through energy transfer, a host/dopant system can be used as a light emitting material (middle of pg. 2). Young teaches in this situation, a small amount of the dopant material having high luminous efficiency is mixed with a host material in the light emitting layer, wherein the light emitting layer is mainly made of the host material (middle of pg. 2). This allows the excitons generated in the host to be transported to the dopant to emit light with high efficiency (middle of pg. 2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include only a small amount of compound 211 in the light emitting layer of Inoue, wherein the light emitting layer mainly comprises the host material, based on the teaching of Young.  The motivation for doing so would have been to allow the excitons generated in the host to be transported to the dopant to emit light with high efficiency, as taught by Young.
Per claim 14, compound 211 reads on the claimed compound 2.
Regarding claims 3-4, Inoue in view of Young teach the organic electric field light emitting element comprising compound 211, as described above with respect to claim 1. Inoue fails to teach the 1π-π* and 3n-π* excited states of compound 211. However, as shown in the table above, the instant specification teaches compound 2 has a 1π-π* excited state of 3.58 and a 3n-π* excited state of 3.20. 1π-π* and 3n-π* excited states are considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Per claim 4, the difference between the 1π-π* and 3n-π* excited states is 0.38.
Regarding claim 5, Inoue in view of Young teach the organic electric field light emitting element comprising compound 211, as described above with respect to claim 1. Inoue fails to teach wherein an exciton in the 3n-π* excited state of compound 211 is transferred to the 1π-π* excited state of compound 211 via reverse intersystem crossing. However, the instant specification teaches compound 2 is an example of a fluorescent compound (¶ [00107]) and the specification recites that in the fluorescent compound, the exciton is transferred from the 3n-π* excited state to the 1π-π* excited state via reverse intersystem crossing (instant ¶ [00110]). Since Inoue teaches compound 211, the same structure as disclosed by the Applicant, the property of transferring an exciton from the 3n-π* excited state to the 1π-π* excited state via reverse intersystem crossing is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Regarding claim 6, Inoue in view of Young teach the organic electric field light emitting element comprising compound 211, as described above with respect to claim 1. Inoue fails to teach wherein the 1π-π* excited state to the ground state, which is transferred from the 3n-π* excited state of compound 211 to the 1π-π* excited state of compound 211 via reverse intersystem crossing. However, the instant specification teaches compound 2 is an example of a fluorescent compound (¶ [00107]) and the specification recites that in the fluorescent compound, an emission portion of the fluorescence is emitted by radiative energy transition of the exciton thereof in the 1π-π* excited state to a ground state, wherein the exciton is previously transferred from the 3n-π* excited state to the 1π-π* excited state via reverse intersystem crossing (instant ¶ [00110]). Since Inoue teaches compound 211, the same structure as disclosed by the Applicant, the property of the fluorescent light is emitted by radiative energy transition of the exciton in the 1π-π* excited state to the ground state, which is transferred from the 3n-π* excited state of compound 211 to the 1π-π* excited state of compound 211 via reverse intersystem crossing is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Regarding claim 7, Inoue in view of Young teach the organic electric field light emitting element comprising compound 211, as described above with respect to claim 6. Inoue fails to teach wherein a rate of the reverse intersystem crossing is in a range of about 106 inverse seconds to about 108 inverse seconds. However, the instant specification teaches compound 2 is an example of a fluorescent compound (¶ [00107]) and the specification recites that in the fluorescent compound, the reverse intersystem crossing may be a crossing according the EL-Sayed’s Rules, and thus, may have a very rapid, such as in the range of about 106 inverse seconds to about 108 inverse seconds (instant ¶ [0055]). Since Inoue teaches compound 211, the same structure as disclosed by the Applicant, the property of the rate 
Regarding claim 8, Inoue in view of Young teach the organic electric field light emitting element comprising compound 211, as described above with respect to claim 1. Inoue fails to teach wherein the fluorescent compound has an exciton lifetime in the range of about 0.1 nanoseconds to about 1 microseconds. However, the instant specification teaches compound 2 is an example of a fluorescent compound (¶ [00107]) and the specification recites that in the fluorescent compound the exciton in the 3n-π excited state of the fluorescent compound may be transferred to the 1π-π excited state via the allowed and rapid reverse intersystem crossing according to the EL-Sayed’s Rule, and thus, the fluorescent compound may have a relatively short exciton lifetime such as in the range of about 0.1 nanoseconds to about 1 microseconds (instant ¶ [0056]). Since Inoue teaches compound 211, the same structure as disclosed by the Applicant, the property of the exciton lifetime is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 10, Inoue in view of Young teach the organic electric field light emitting element comprising compound 211, as described above with respect to claim 1. Inoue fails to teach 3n-π*-to-1π-π* transition from the 3n-π* excited state to the 1π-π* excited state. However, the instant specification teaches compound 2 is an example of a fluorescent compound (¶ [00107]) and the specification recites that the fluorescent compound may include a non-bonding orbital which is able to induce the 3n-π*-to-1π-π* energy transition (instant ¶ [0067]). Since Inoue teaches compound 211, the same structure as disclosed by the Applicant, the property of compound 211 comprising a non-bonding orbital that induces the 3n-π*-to-1π-π* energy transition is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 16, Inoue in view of Young teach the organic electric field light emitting element comprising compound 211, as described above with respect to claim 15. Inoue fails to teach wherein a ratio of an emission portion of the fluorescent light emitted by radiative energy transition of the exciton in the 1π-π* excited state to the ground state, which is transferred from the 3n-π* excited state of the fluorescent compound to the 1π-π* excited state of the fluorescent compound via reverse intersystem crossing, to a total emission portion of the light emitted from the emission layer is at least 90%. However, the instant specification teaches compound 2 is an example of a fluorescent compound (¶ [00107]) and the specification recites that the fluorescent compound has a ratio of an emission portion of the fluorescent light emitted by radiative energy transition of the exciton in the 1π-π* excited state to the ground state, which is transferred from the 3n-π* excited state of the fluorescent compound to the 1π-π* excited state of the fluorescent compound via reverse intersystem crossing, to a total 3n-π*-to-1π-π* energy transition is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 18, Inoue in view of Young teach the organic electric field light emitting element comprising compound 211, as described above with respect to claim 15. Inoue teaches the organic electric field light emitting element comprising compound 211 also comprises a first and second hole injection transport layer and an electron injection transport layer, wherein the hole injection transport layers are disposed between an anode and the light emitting layer (luminescent layer) and the electron injection transport layer is disposed between the light emitting layer and the cathode (¶ [0224]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. US 2009/0072712 A1 (“Stoessel”).
Regarding claim 19
Stoessel teaches preferred compounds are those having the structure of formula (I) 
    PNG
    media_image6.png
    75
    99
    media_image6.png
    Greyscale
(¶ [0041]-[0042]), and teaches examples of such compounds including Structures 15a and 15b 
    PNG
    media_image7.png
    163
    283
    media_image7.png
    Greyscale
 (¶ [0062] and pg. 10). 
Structures 15a and 15b read on the claimed Formula 1 wherein:
L1 is not required to be present;
L2 is an unsubstituted C6 arylene group;
a1 is 0;
a2 is 1;
R1 is hydrogen;
R2 is a substituted C14 aryl group; and
wherein at least one substituent of the C14 aryl group of R2 is a C6 aryl group.
Structures 15a and 15b are not coumarin-based compounds represented by Formula 1’.
Stoessel teaches the claimed invention above but fails to teach Structures 15a and 15b (i) are fluorescent compounds; (ii) comprise a 3n-π* to 1π-π* energy transition from a 3n-π* excited state to a 1π-π* excited state; (iii) have energy levels in a 1n-π* excited state that is greater than an energy level in the 1π-π*; (iv) emit fluorescent light by radiative energy transition of an exciton in the 1π-π* excited state to a ground state; and (v) wherein each excited state (3n-π*, 1π-π*,  1n-π*) is calculated by using a time dependent-Density Functional Theory method that is structurally optimized at a level of CAM-
For example the instant specification recites compound 1 
    PNG
    media_image8.png
    113
    159
    media_image8.png
    Greyscale
,compound 2 
    PNG
    media_image5.png
    122
    201
    media_image5.png
    Greyscale
 , compound 7 
    PNG
    media_image9.png
    97
    143
    media_image9.png
    Greyscale
, and compound 8 
    PNG
    media_image10.png
    141
    186
    media_image10.png
    Greyscale
 (instant ¶ [00107]).
The instant specification teaches compounds 1, 2, 7 and 8 are examples of a fluorescent compound (¶ [00107]), satisfying condition (i), wherein the exciton of the fluorescent compound is transferred from the 3n-π* excited state to the to 1π-π* excited state (instant ¶ [0060]), satisfying condition (ii); and the fluorescent compound emits fluorescence of high luminance and/or high emission efficiency by radiative energy transition of an exciton in the 1π-π* excited state (instant ¶ [0059]), satisfying condition (iv). 
The instant specification additionally recites Table 1 (instant pg. 63), shown below, displaying the energy levels of instant compounds 1, 2, 7, and 8. As seen from the table, compounds 1, 2, 7, and 8 all satisfy condition (iii).

    PNG
    media_image1.png
    137
    852
    media_image1.png
    Greyscale

The instant specification recites the 1n-π*, 1π-π*, and 3n-π* excited states are calculated by using a time dependent-Density Functional Theory method that is structurally optimized at a level of CAM-B3LYP/6-311+G(d,p) (instant ¶ [0066] and [00226]-[00227]), satisfying condition (v).
The instant specification additionally recites the fluorescent compound may represented by Formula 1 (instant ¶ [0069]), and a compound represented by Formula 1 may satisfy condition (ii) (¶ [0060]), condition (iii) (instant ¶ [0052]), condition (iv) (instant ¶ [0059]), and condition (v) (instant ¶ [0066]).
As discussed above, Structures 15a and 15b of Stoessel satisfy the claimed Formula 1. Additionally, both Structures 15a and 15b and instant compound 1, 2, 7, and 8 comprise a diphenyl anthracene group 
    PNG
    media_image9.png
    97
    143
    media_image9.png
    Greyscale
and at least one carbonyl group attached to a phenyl group.
Based on the recitation of the instant specification, Structures 15a and 15b of Stoessel are expected to satisfy conditions (i)-(v), thus meeting the limitations of claim 19.
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002/0146589 A1 recites Fig. 2 wherein the second organic compound comprises two triplet energy states.
US 2017/0025621 A1 recites Figs. 1A-1D wherein Molecule A has multiple singlet and triplet energy states.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                         
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786